

116 HCON 124 IH: Expressing the sense of Congress that public health professionals should be commended for their dedication and service to the United States on Public Health Thank You Day, November 23, 2020.
U.S. House of Representatives
2020-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. CON. RES. 124IN THE HOUSE OF REPRESENTATIVESNovember 19, 2020Mr. Wittman (for himself, Ms. Roybal-Allard, Mr. Simpson, and Mr. McGovern) submitted the following concurrent resolution; which was referred to the Committee on Energy and CommerceCONCURRENT RESOLUTIONExpressing the sense of Congress that public health professionals should be commended for their dedication and service to the United States on Public Health Thank You Day, November 23, 2020.Whereas the health, security, and well-being of all people in the United States is essential to a functioning democracy and strong economy;Whereas public health research and practice advances each of these integral attributes of a thriving Nation;Whereas public health professionals work to lessen the burden of disease through research, surveillance and monitoring, education, and prevention by developing strategies, tools, policies, and programs, and in so doing are essential to improving quality of life and extending life expectancy; Whereas public health professionals have continuously shown their value in reducing and abating health and environmental threats such as influenza and lead poisoning, tracing and addressing food-borne illnesses, and other disease outbreaks, and promoting wellness by encouraging healthy behaviors;Whereas, as of November 6, 2020, COVID–19, a global health pandemic, has claimed the lives of over 230,000 Americans and the number of persons infected has surpassed 9,500,000;Whereas public health professionals continue to selflessly serve as a first line of defense against COVID–19, providing patient care, uncovering critical information about the virus and strategies for mitigating its destructive impact, and shaping strategies for forestalling and minimizing the damage of future outbreaks;Whereas public health professionals work tirelessly to prevent other infectious diseases from spreading and to reduce the impact of the spectrum of longstanding and emerging global health threats;Whereas public health professionals play a critical role in combating opioid addiction and opioid-related overdose deaths, which are devastating communities across the Nation;Whereas public health professionals are working to combat antimicrobial resistance, which affects 2,800,000 people in the United States and leads to the deaths of at least 35,000 Americans each year;Whereas public health professionals play a pivotal role in reducing racial, ethnic, and geographical disparities in health and health care that dampen the Nation’s strength, prosperity, and productivity;Whereas COVID–19 has intensified health disparities, disproportionately affecting communities of color and creating acute health care challenges in rural areas of the Nation; andWhereas public health professionals are among the heroic first responders who respond to and work to prevent natural disasters and environmental hazards that present a persistent threat to the life, health, and safety of all individuals in the United States: Now, therefore, be itThat it is the sense of Congress that public health professionals in the United States are to be applauded, extolled, and thanked on Public Health Thank You Day for their widespread and meaningful contributions to the Nation. 